 Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 1 of 16 PageID 1




                               UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


 TAMMY L. JOHNSON and
 GARY A. JOHNSON,                                           CIVIL COMPLAINT

              Plaintiffs,
                                                         CASE NO. 8:20-cv-00749
 v.

 WESTLAKE PORTFOLIO                                    DEMAND FOR JURY TRIAL
 MANAGEMENT, LLC,

              Defendant.


                                          COMPLAINT

         NOW comes TAMMY L. JOHNSON (“Mrs. Johnson”) and GARY A. JOHNSON (“Mr.

Johnson”) (collectively, “Plaintiffs”), by and through their attorneys, Sulaiman Law Group, Ltd.

(“Sulaiman”), complaining as to the conduct of WESTLAKE PORTFOLIO MANAGEMENT,

LLC (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiffs bring this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., the Florida Consumer Collection Practices Act

(“FCCPA”) pursuant to Florida Statutes §559.55, Conversion, as well as for Intentional Infliction

of Emotional Distress (“IIED”), Invasion of Privacy (“IOP”), and Trespass to Chattels (“TTC”),

for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises



                                                 1
    Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 2 of 16 PageID 2




under the laws of the United States. Supplemental jurisdiction exists for the state law claims

pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Middle District of Florida a subtotal portion of the event that gave rise to this action occurred

within the Middle District of Florida.

                                               PARTIES

      4. Plaintiffs are a married couple, and consumers over 18 years-of-age residing in Dade City

County, Florida, which is within the Middle District of Florida.

      5. Plaintiffs are “person[s]” as defined by 47 U.S.C. §153(39).

      6. Defendant specializes in third-party servicing solutions for “finance companies, private

investors, and loan holders of auto loans portfolios.”1 Defendant is a limited liability company

organized under the laws of the state of California with its principal place of business located at

4751 Wilshire Boulevard, Suite 100, Los Angeles, California. Defendant regularly collects upon

consumers located in the State of Florida.

      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

      9. Joinder of Plaintiffs’ claims against Defendant is proper under Fed. R. Civ. P. 20(a)(1) as

the claims arise out of the same transaction, occurrence, or series of transactions or occurrences

and common questions of law or fact will arise.




1
    https://www.wpmservicing.com/

                                                   2
 Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 3 of 16 PageID 3




                            FACTS SUPPORTING CAUSES OF ACTION

   10. Around 2013, Mr. Johnson purchased a 2009 Jeep Wrangler (“automobile”), which was

financed through Summit Financial Corporation (“Summit”).

   11. Subsequent to the financing of the automobile, Mrs. Johnson would remit monthly

payments to Summit, pursuant to the terms of the underlying financing agreement.

   12. Plaintiffs did not experience any issues with Summit, as they were current and Summit

would regularly accept Mrs. Johnson’s payments.

   13. However, in approximately April 2019, the financing agreement with Summit was

transferred to, or purchased by, Defendant.

   14. Upon receiving notice that Defendant took over the financing on the automobile, Mrs.

Johnson called Defendant to remit payment, as she regularly did with Summit.

   15. Rather than accept Mrs. Johnson’s payment, Defendant’s representatives informed Mrs.

Johnson that they could not speak with her, as the financing agreement was signed by Mr. Johnson.

   16. Mrs. Johnson was taken aback by this information, as she never encountered any issues

with Summit, the company that actually entered into the financing agreement.

   17. Accordingly, Mrs. Johnson explained that she had authorization to make payment, as Mr.

Johnson was often working away from home as a tugboat captain, and he did not always have the

ability to remit payment.

   18. Instead of working with Mrs. Johnson, Defendant ended the conversation by hanging up

on Mrs. Johnson.

   19. Yet, a few days later, Defendant placed a call to Mrs. Johnson’s cellular phone, (813) XXX-

3632, in an effort to speak with Mr. Johnson.




                                                3
 Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 4 of 16 PageID 4




   20. At all times relevant to the instant action, Mrs. Johnson has been the sole subscribers,

owners, and operator of the cellular phone ending in -3632. Plaintiffs are and always has been

financially responsible for their cellular phones and services.

   21. During this call, Mrs. Johnson reiterated that she would like to make payment on the

account, but once again, rather than allowing her to do so, Defendant ended the conversation by

ending the call.

   22. This situation was highly frustrating to Plaintiffs, as they genuinely wanted to remit their

monthly payment to Defendant.

   23. Eventually, Mrs. Johnson was able to speak with one of Defendant’s representatives, who

finally allowed her to make payment.

   24. However, in May 2019, Mrs. Johnson received another call from Defendant, who once

again asked to speak with Mr. Johnson.

   25. During this call, Mrs. Johnson attempted to remit payment, but was again denied the ability

to do so by Defendant’s representative.

   26. Plaintiffs did not default on the underlying financing agreement, as they continuously made

their monthly scheduled payments, however, Defendant’s conduct was meant to force Plaintiffs

into an involuntary default (“subject debt”).

   27. Accordingly, in June 2019, Defendant wrongfully repossessed the automobile.

   28. Plaintiffs became severely distressed by Defendant’s actions, as they abided by the terms

in the underlying financing agreement and continued to remit payment, but yet, Defendant

unilaterally caused Plaintiffs to enter a wrongful state of default.

   29. After speaking with Defendant regarding its unlawful repossession, Defendant

acknowledged its mistake.



                                                  4
 Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 5 of 16 PageID 5




   30. Yet, Defendant’s wrongful repossession caused Plaintiffs to remain without the automobile

for several days, and also led to repossession fees.

   31. Defendant’s harassing conduct did not stop here, as despite the fact that Plaintiffs remained

current on their monthly payments, Defendant’s phone calls to Mrs. Johnson’s cellular phone did

not cease.

   32. Upon answering Defendant’s phone calls, Mrs. Johnson has experienced a significant

pause, and has to repeatedly state “hello” before one of Defendant’s representatives is connected

with her.

   33. Upon connecting with Defendant’s representatives, Mrs. Johnson is informed that

Defendant is seeking to speak with Mr. Johnson.

   34. This has been highly bothersome to Mrs. Johnson, which has prompted her to inform

Defendant that the -3632 phone number belongs to her, and not Mr. Johnson, and to stop calling

her.

   35. Defendant has blatantly ignored Mrs. Johnson’s demands, calling her over 125 times after

she has demanded that it stop.

   36. Moreover, Defendant has placed calls at inconvenient hours of the day, which has forced

Mrs. Johnson to pick up the phone and reiterate her demands.

   37. During another conversation, Mrs. Johnson was falsely informed that Defendant could call

her whenever it wanted, as she was subject to the contractual terms with Summit.

   38. Again, only Mr. Johnson signed the underlying contract with Summit, so Mrs. Johnson

was confused by Defendant’s statement.




                                                 5
 Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 6 of 16 PageID 6




   39. This statement was set forth by Defendant in order to harass Mrs. Johnson into making

additional payment that was not required, and to lead her to believe that Defendant had the lawful

ability to continue calling her, in defiance of her repeated demands.

   40. Defendant has also placed multiple calls to Mrs. Johnson’s cellular phone during the same

day, often mere minutes apart.

   41. Defendant uses a handful of different phone numbers when calling Mrs. Johnson’s cellular

phone, including but not limited to (727) 475-6066 and (844) 358-0641.

   42. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activities.

   43. In addition, as a result of Defendant’s persistent unlawful actions, Defendant has added

late fees and other charges that would not have been incurred but-for Defendant’s unilateral

mistakes.

   44. Frustrated over Defendant’s conduct, Plaintiffs spoke with Sulaiman regarding their rights,

resulting in expenses.

   45. Plaintiffs have been unfairly and unnecessarily harassed by Defendant’s actions.

   46. Plaintiffs have suffered concrete harm as a result of Defendant’s actions, including but not

limited to, deprivation of their automobile for several days, fees related to Defendant’s unlawful

repossession, invasion of privacy, aggravation that accompanies excessive collection telephone

calls, emotional distress, increased risk of personal injury resulting from the distraction caused by

the never-ending calls, increased usage of their telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on their cellular phone, and

diminished space for data storage on their cellular phone.




                                                 6
 Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 7 of 16 PageID 7




          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                          (MRS. JOHNSON AGAINST DEFENDANT)

   47. Mrs. Johnson repeats and realleges paragraphs 1 through 46 as though fully set forth

herein.

   48. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   49. Defendant used an ATDS in connection with its communications directed towards Mrs.

Johnson’s cellular phone. The significant pause, lasting several seconds in length, which Mrs.

Johnson has experienced during answered calls, as well as the fact that she repeatedly has to say

“hello” before she is connected with a live representative is instructive that an ATDS is being

utilized to generate the phone calls.

   50. Additionally, the fact that Defendant continued to relentlessly place multiple calls during

the same day, often mere minutes apart, especially after it had knowledge that it was calling Mrs.

Johnson, rather than Mr. Johnson, who was the signatory to the financing agreement, demonstrates

Defendant’s use of an ATDS.

   51. Upon information and belief, Defendant uses technology that produced Mrs. Johnson’s

telephone number using a random or sequential number generator, as Mrs. Johnson did not sign

the underlying financing agreement with Summit, and thus, never provided her phone number to

Defendant. This dialing technology is used to collect upon as many consumers as possible, even

though many of those consumers are current and/or never provided their phone numbers through

any consent form or contract.

                                                7
 Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 8 of 16 PageID 8




   52. Upon information and belief, the system employed by Defendant to place phone calls to

Mrs. Johnson’s cellular phone has the capacity – (A) to store or produce telephone numbers to be

called, using a random or sequential number generator; and (B) to dial such numbers.

   53. Defendant violated the TCPA by placing at least 125 phone calls to Mrs. Johnson’s

cellular phone using an ATDS without her consent. Mrs. Johnson was never a signatory to the

underlying financing agreement with Summit.         Accordingly, Mrs. Johnson never provided

Defendant with consent to contact her. Even so, any theoretical consent that Mrs. Johnson may

have provided Summit and/or Defendant was revoked by way of Mrs. Johnson’s repeated demands

that Defendant stop calling her.

   54. The calls placed by Defendant to Mrs. Johnson were regarding collection activity and not

for emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   55. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Mrs.

Johnson for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of

the TCPA should trigger this Honorable Court’s ability to triple the damages to which Mrs.

Johnson is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, TAMMY L. JOHNSON, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Mrs. Johnson damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Mrs. Johnson costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Mrs. Johnson seeking payment of the
      subject debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

                                                8
 Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 9 of 16 PageID 9




       COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

   56. Plaintiffs restate and reallege paragraphs 1 through 46 as though fully set forth herein.

   57. Plaintiffs are “consumer[s]” as defined by Florida Statutes §559.55(8).

   58. Defendant is a “debt collector” as defined by Florida Statutes §559.55(7).

   59. The subject debt is a “consumer debt” as defined under Florida Statute § 559.55(6).

       a. Violations of FCCPA § 559.72(7)

   60. A person violates section 559.72(7) of the FCCPA when it willfully communicates with

the debtor or any member of her or his family with such frequency as can reasonably be expected

to harass the debtor or her or his family, or willfully engage in other conduct which can reasonably

be expected to abuse or harass the debtor or any member of her or his family.

   61. Defendant violated section 559.72(7) of the FCCPA when it placed repeated harassing

telephone calls to Mrs. Johnson, in an effort to reach Mr. Johnson, after Mrs. Johnson demanded

that it stop calling her. Instead of abiding by Mrs. Johnson’s repeated wishes, Defendant placed no

less than 125 calls to her cellular phone. Defendant’s persistent behavior was done knowingly, as

it had knowledge that it was calling the wrong person and that Mrs. Johnson did not wish to receive

further calls. This conduct was done in an effort to harass Plaintiffs into submission.

       b. Violations of FCCPA § 559.72(9)

   62. A person violates section 559.72(9) of the FCCPA when it claims, attempts, or threatens

to enforce a debt when such person knows that the debt is not legitimate, or assert the existence of

some other legal right when such person knows that the right does not exist.

   63. Defendant violated section 559.72(9) of the FCCPA through its wrongful repossession of

the automobile. Plaintiffs repeatedly made efforts to remit payment to Defendant, but they were

consistently rejected without lawful basis. Defendant then doubled-down on its unlawful conduct



                                                 9
Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 10 of 16 PageID 10




by repossessing the automobile in spite of Plaintiffs’ current status on the underlying account. This

prevented Plaintiffs from accessing their automobile for several days, and also made them incur

repossession fees.

   64. Defendant further violated section 559.72(9) of the FCCPA when it falsely asserted that it

had the right to continue its onslaught of phone calls to Mrs. Johnson’s cellular phone because she

was a signatory to the underlying agreement with Summit, when in fact, only Mr. Johnson signed

that agreement. Defendant’s actions only served to worry and confuse Plaintiffs.

   WHEREFORE, Plaintiffs, TAMMY L. JOHNSON and GARY A. JOHNSON, respectfully

request that this Honorable Court enter judgment in their favor as follows:

   a. Enter judgment in Plaintiffs’ favor and against Defendant;

   b. Award Plaintiffs their actual damages in an amount to be determined at trial pursuant to
      the Florida Consumer Collection Practices Act, Fla. Stat. §559.77;

   c. Award Plaintiffs statutory damages of $1,000.00 pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77;

   d. Award Plaintiffs equitable relief, including enjoining Defendant from further violations,
      pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §559.77(2);

   e. Award Plaintiffs costs and reasonable attorneys’ fees pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77;

   f. Enjoining Defendant from further contacting Plaintiffs seeking payment of the subject
      debt and/or reminders for payment; and

   g. Award any other relief this Honorable Court deems equitable and just.

                                    COUNT III – CONVERSION

   65. Plaintiffs restate and reallege paragraphs 1 through 46 as though fully set forth herein.

   66. Conversion is an “'act of dominion wrongfully asserted over another’s property

inconsistent with his ownership therein.’” Warshall v. Price, 629 So. 2d 903, 904 (Fla. 4th DCA

1993) (citation omitted). Thus, to state a claim for conversion, one must allege facts sufficient to


                                                 10
Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 11 of 16 PageID 11




show ownership of the subject property and facts that the other party wrongfully asserted dominion

over that property.” Edwards v. Landsman, 51 So. 3d 1208, 1213 (Fla. Dist. Ct. App. 2011).

   67. Throughout the first six or so years that Plaintiffs were dealing with Summit, the original

signatory to the underlying financing agreement (along with Mr. Johnson), Plaintiffs never had an

issue with payment, as Mrs. Johnson systematically remitted monthly payments to Summit, who

readily accepted the same. Accordingly, Plaintiffs were always current on their payments and

thus, had clear title and thus a right to ownership and possession of the automobile. However,

Defendant eventually took over the financing from Summit, and wrongfully refused Plaintiffs’

payment, resulting in the subject debt. Defendant, in turn, acted inconsistent with Plaintiffs’

ownership and right to possess the automobile through its repossession of the automobile.

   68. Defendant willfully interfered with Plaintiffs use of their automobile through its wrongful

repossession. Defendant’s intentional and deceitful act, in spite of its knowledge that Plaintiffs

were current on the underlying agreement, caused substantial damages to Plaintiffs, including but

not limited to: the inability to use their automobile for several days, fees associated with

Defendant’s repossession, emotional distress, and invasion of privacy.

     WHEREFORE, Plaintiffs, TAMMY L. JOHNSON and GARY A. JOHNSON, respectfully

request that this Honorable Court enter judgment in their favor as follows:

   a. Declaring that the practices complained of herein are unlawful and constitute Conversion
      under Florida law;

   b. Awarding Plaintiffs actual damages in connection with Defendant’s unlawful
      Conversion;

   c. Award Plaintiffs punitive damages in connection with Defendant’s unlawful Conversion;

   d. Award Plaintiffs reasonable attorney’s fees and costs;

   e. Awarding any other relief as this Honorable Court deems just and appropriate.



                                                11
Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 12 of 16 PageID 12




               COUNT IV – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

   69. Plaintiffs restate and reallege paragraphs 1 through 46 as though fully set forth herein.

   70. “To state a claim for intentional infliction of emotional distress, a plaintiff must show: (1)

The wrongdoer's conduct was intentional or reckless, that is, he intended his behavior when he

knew or should have known that emotional distress would likely result; (2) the conduct was

outrageous, that is, as to go beyond all bounds of decency, and to be regarded as odious and utterly

intolerable in a civilized community; (3) the conduct caused emotion distress; and (4) the

emotional distress was severe.” Deauville Hotel Mgmt., LLC v. Ward, 219 So. 3d 949, 955 (Fla.

Dist. Ct. App. 2017).

   71. Defendant intentionally engaged in extreme and outrageous conduct when it knew that

Plaintiffs were current on their monthly payments, but yet, tried to force Plaintiffs into default by

inexplicably rejecting their payment. This conduct led to Defendant’s wrongful repossession.

   72. Defendant’s reckless conduct did not stop here, as it placed over 125 phone calls to Mrs.

Johnson’s cellular phone not only after she notified it that the phone number did not belong to Mr.

Johnson, but after she also demanded that it stop calling her entirely. Mrs. Johnson reiterated these

demands, but her wishes fell on deaf ears, as Defendant’s systematic ATDS continued placing

calls to Mrs. Johnson’s cellular phone.

   73. Defendant knew that its relentless phone calls, especially in light of its wrongful

repossession, would inflict severe emotional distress on Plaintiffs and Plaintiffs’ general well-

being.

   74. Defendant’s actions were designed to instill fear and emotional distress upon Plaintiffs,

and its reckless conduct did cause Plaintiffs severe emotional distress, as their automobile was

taken away from them and they were being bombarded with telephone calls without reason.



                                                 12
Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 13 of 16 PageID 13




    75. Defendant’s conduct goes beyond all bounds of decency, as repossessing an automobile

without valid reason, and concurrently placing hundreds of phone calls to collect upon a current

account is utterly intolerable in today’s society.

    WHEREFORE, Plaintiffs, TAMMY L. JOHNSON and GARY A. JOHNSON, respectfully

request that this Honorable Court enter judgment in their favor as follows:

    a. Declaring that the practices complained of herein are unlawful and constitute Intention
       Infliction of Emotional Distress under Florida law;

    b. Awarding Plaintiffs actual damages in an amount to be determined at trial, in connection
       with Defendant’s extreme conduct;

    c. Awarding Plaintiffs punitive damages in an amount to be determined at trial, as a result
       of Defendant’s extreme conduct; and

    d. Awarding any other relief as this Honorable Court deems just and appropriate.

                   COUNT V-INVASION OF PRIVACY-INTRUSION UPON SECLUSION

    76. Plaintiffs restate and reallege paragraphs 1 through 46 as though fully set forth herein.

    77. Defendant intentionally invaded Plaintiffs’ privacy through its barrage of hundreds of

unwanted autodialed phone calls to Mrs. Johnson’s cellular phone. This conduct, in conjunction

with Defendant’s calls at different times throughout the day, was highly intrusive and invasive to

Plaintiffs, and thus, eliminated Plaintiffs’ right to privacy.

    78. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiffs’ privacy,

disrupted their overall focus, and continually frustrated and annoyed Plaintiffs to the point where

they were denied the ability to quietly enjoy their life, instead having it upended by Defendant’s

harassing phone call campaign.

    79. These persistent collection calls eliminated the peace and solitude that Plaintiffs would

have otherwise had in their home and/or any other location in which they would have normally

brought their cellular phone.

                                                     13
Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 14 of 16 PageID 14




   80. Defendant further intentionally invaded Plaintiffs’ privacy by seizing their automobile,

leaving them in a constant state of apprehension, believing that their automobile can be taken away

at any moment and without reason.

   81. By continuing to call Plaintiffs in an attempt to dragoon them into payment, Plaintiffs have

no reasonable escape from these incessant calls and conduct.

   WHEREFORE, Plaintiffs, TAMMY L. JOHNSON and GARY A. JOHNSON, respectfully

requests that this Honorable Court enter judgment in their favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiffs actual damages;

   c. Award Plaintiffs punitive damages;

   d. Award Plaintiffs reasonable attorney’s fees and costs;

   e. Enjoining Defendant from contacting Plaintiffs; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

                                COUNT VI-TRESPASS TO CHATTELS

   82. Plaintiffs restates and realleges paragraphs 1 through 46 as though fully set forth herein.

   83. Trespass to Chattels is defined as the intentional interference with the possession, or

physical condition of a chattel in the possession of another, without justification. Prosser, Torts,

64 (2d ed.).

   84. “The harm recognized by the ancient common law claim of trespass to chattels — the

intentional dispossession of chattel, or the use of or interference with a chattel that is in the

possession of another, is a close analog for a TCPA violation.” Mey v. Got Warranty, Inc., 193

F.Supp.3d 641, 647 (N.D. W. Va. 2016).




                                                14
Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 15 of 16 PageID 15




   85. Courts have applied this tort theory to unwanted telephone calls and text messages. See

Czech v. Wall St. on Demand, 674 F.Supp.2d 1102, 1122 (D.Minn. 2009) and Amos Financial,

L.L.C. v. H&B&T Corp., 48 Misc.3d 1205(A), 2015 WL 3953325, at *8 (N.Y.Sup. Ct. June 29,

2015).

   86. “Even if the consumer does not answer the call or hear the ring tone, the mere invasion of

the consumer's electronic device can be considered a trespass to chattels, just as “plac[ing a] foot

on another's property" is trespass.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1551 (2016) (Thomas,

J., concurring).

   87. Defendant interfered with Plaintiffs’ ability to use Mrs. Johnson’s cellular phone while it

was in their possession. Defendant knew or should have known that its phone calls were not

consented to, as Mrs. Johnson repeatedly informed it that the phone number it was contacting did

not belong to Mr. Johnson and to stop calling her.

   88. Aside from Defendant’s interference with Mrs. Johnson’s cellular phone, Defendant

further intentionally interfered with Plaintiffs’ use of the automobile, as Defendant wrongfully

repossessed it in spite of the current status on the underlying account.

   89. Defendant caused damage to Plaintiffs, including, but not limited to, stress, anxiety, and

emotional distress, as well as the inability to use their automobile for several days, and fees

associated with Defendant’s wrongful repossession.

   90. Mrs. Johnson also suffered damages in the form of the wear and tear caused to her cellular

telephone, the loss of battery charge, and the loss of battery life.

   WHEREFORE, Plaintiffs, TAMMY L. JOHNSON and GARY A. JOHNSON, respectfully

request that this Honorable Court enter judgment in their favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

                                                  15
Case 8:20-cv-00749-SCB-AEP Document 1 Filed 03/31/20 Page 16 of 16 PageID 16




   b. Awarding Plaintiffs actual damages;

   c. Award Plaintiffs punitive damages;

   d. Award Plaintiffs reasonable attorney’s fees and costs;

   e. Enjoining Defendant from contacting Plaintiffs; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.



   Dated: March 31, 2020                                    Respectfully Submitted,

                                                            /s/ Alejandro E. Figueroa
                                                            Alejandro E. Figueroa, Esq.
                                                            Florida Bar No.: 1021163
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd
                                                            2500 S Highland Ave, Suite 200
                                                            Lombard, IL 60148
                                                            Telephone: (630) 575-8181 Ext. 120
                                                            alejandrof@sulaimanlaw.com




                                             16
